DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  	Claim 1, line 3 should be corrected as follows, “material advances on a conveyor during [[normal cutting operations]] a normal cutting process, the method comprising:”	Claim 1, lines 9-12 should be corrected as follows, “cleaning the saw blade by cutting a portion of the log with the saw blade with the cleaning agent applied to the saw blade;
discarding [[a]] the portion of the log cut by the saw blade with the cleaning agent applied to the saw blade; and”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the, inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 4-5 recite, “suspending the normal log cutting process producing rolls from the log of web material…” As currently written, there is insufficient antecedent basis for “the normal log cutting process” in the claims. It is unclear if the “normal log cutting process” in line 4 is referring to the “normal cutting operations” set forth in the preamble of the claim or if it is referring to a different “normal log cutting process.” 	Claim 1, lines 12-13 recite, “discarding a portion of the log cut by the saw blade with the cleaning agent applied to the saw blade.” It is unclear if the recitation of “a portion of the log cut by the saw blade with the cleaning agent applied to the saw blade” is referring to the step set forth in lines 9-10, i.e., “cleaning the saw blade by cutting the log with the saw blade with the cleaning agent applied to the saw blade,” because the recitation of lines 12-13 introduce “a [new] portion of the log cut by the saw blade” that is not specifically related to the preceding step.
Claim 1, lines 13-15 recite, “resuming the normal log cutting process producing rolls from the log of web material after discarding the portion of the log cut by the saw blade with the cleaning agent applied to the saw blade.” Similar to the limitation of lines 4-5, there is insufficient antecedent basis for the recitation of “the normal log cutting process” set forth in line 13 of the claim. It is unclear if the “normal log cutting process” in line 13 is referring to the “normal cutting operations” set forth in the preamble of the claim or if it is referring to a different “normal log cutting process.” 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Schroeder (US Patent 4,265,361) discloses a device for handling web rolls (fig. 1) that have been cut from a web roll log that discards the remaining trim portion (14).	● Prochnow et al (US Patent 5,406,869) discloses a paper slitting apparatus (fig. 1) with a lubricating (30) and sharping (28) mechanism.	● Tilley (US Patent 5,839, 335) discloses a saw blade lubricating system (fig. 1).	● Bradshaw et al (US Patent 5,911,849) discloses a wiper system (fig. 2) that cleans and lubricates the knife of a cutting device to prevent the adhesive coating on the labels from sticking to the knife (col. 5, lines 47-53).	● Benvenuti et al (US Patent 7,946,205) discloses a device (fig. 1) for eliminating trimmings from a series of products that are cut from a web roll log	● Mitchell et al (US Publication 2004/0244549) discloses a process of lubricating a saw blade cutting a roll of paper wherein “lubricant, applied to the saw teeth by means of a spray system directed at the top of the blade, was already dry when the teeth at the top had rotated down to the cutting surface and that the blade was cool to the touch” (paragraph 0056, lines 6-9).	● Ono (US Publication 2012/0297949) discloses a feeding mechanism (fig. 1(B)) for a circular saw cutting machine (figs. 2(A) and 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 14, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/15/2022